Order entered March 13, 2018




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-17-01288-CR

                                 EMMY BACKUSY, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 195th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F16-54232-N

                                             ORDER
        Appellant was convicted of aggravated sexual assault of a child. Although appellant
generally refers to the victim by initials in his brief, in at least two instances, he uses her name.
He also uses the name of a sibling. Accordingly, we STRIKE appellant’s brief filed March 8,
2018.
        We ORDER appellant to file, within TEN DAYS of the date of this order, an amended
brief that identifies the victim and all children under the age of eighteen either generically
(“victim” or “complaining witness”) or by initials only.
        We DIRECT the Clerk to send copies of this order to Allan Fishburn and the Dallas
County District Attorney’s Office.




                                                       /s/    LANA MYERS
                                                              JUSTICE